     Case 3:20-cv-00996-AJB-WVG Document 4 Filed 06/29/20 PageID.82 Page 1 of 2



1      Kirk J. Anderson (SBN 289043)
2      kanderson@budolaw.com
       Budo Law P.C.
3      5610 Ward Rd., Suite #300
4      Arvada, CO 80002
       Telephone: (720) 225-9440
5      Facsimile: (720) 225-9331
6
       Attorney for Plaintiff
7      Aperture Net LLC
8
                                UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     Aperture Net LLC,                               Case No. 3:20-cv-00996-AJB-WVG
12                       Plaintiff,                    MOTION TO EXTEND TIME TO
                                                       RESPOND TO COMPLAINT
13            v.
                                                       Complaint served: June 10, 2020
14     Hughes Network Systems, LLC,
                                                       Current response date: July 1, 2020
15                       Defendant.
                                                       New response date: August 17, 2020
16
17            Plaintiff Aperture Net LLC (“Plaintiff”), by and through its counsel, hereby
18
       moves to extend the date for Defendant to answer or otherwise respond to Plaintiff’s
19
20     original Complaint.
21            WHEREAS, Plaintiff served its original Complaint on June 10, 2020;
22
              WHEREAS, the current response date is July 1, 2020;
23
24            WHEREAS, good cause exists as Defendant requires additional time to hire
25     counsel. An extension will both provide Defendant needed time to hire counsel and
26
       also provide that counsel with sufficient time to familiarize itself with the issues
27
28     presented;
                                                               MOTION TO EXTEND TIME TO RESPOND TO
       Case No. 3:20-cv-00996-AJB-WVG             1.
                                                                                        COMPLAINT
     Case 3:20-cv-00996-AJB-WVG Document 4 Filed 06/29/20 PageID.83 Page 2 of 2



1             WHEREAS, in the interests of judicial economy, Plaintiff moves to extend the
2
       date for Defendant to respond to Plaintiff’s Complaint by an additional 45 days.
3
4             FOR GOOD CAUSE SHOWING, it is hereby requested that the deadline for

5      Defendant to respond to Plaintiff’s Complaint is hereby extended by 45 days, up to
6
       and including August 17, 2020. A proposed order is enclosed herewith.
7
8      Dated: June 25, 2020
9                                                  By: /s/ Kirk J. Anderson___
                                                        Budo Law P.C.
10                                                      Kirk J. Anderson
11                                                      California Bar No. 289043
                                                        Email: kanderson@budolaw.com
12                                                      5610 Ward Rd., Suite #300
13                                                      Arvada, CO 80002
                                                        Telephone: (720) 225-9440
14                                                      Facsimile: (720) 225-9331
15
                                                         Attorney for Plaintiff
16                                                       Aperture Net LLC
17
18
                                        CERTIFICATE OF SERVICE
19
              I hereby certify that on June 25, 2020, I electronically filed the above
20
       documents with the Clerk of Court using CM/ECF which will send electronic
21
       notification of such filings to all registered counsel.
22
                                                        /s/ Kirk J. Anderson
23
                                                        Kirk J. Anderson
24
25
26
27
28
                                                                 MOTION TO EXTEND TIME TO RESPOND TO
       Case No. 3:20-cv-00996-AJB-WVG              2.
                                                                                          COMPLAINT
